Citation Nr: 0417153	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  95-31 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation for loss of use 
of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel







INTRODUCTION

The veteran had honorable active service from January 1985 to 
January 1988.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Washington, D.C., which granted service connection for 
internal scarring as a residual of a cesarean section and 
assigned a noncompensable evaluation from August 31, 1992.  
The veteran expressed disagreement with the disability 
evaluation. 

In February 1997, the Board remanded this matter to the 
Regional Office for additional development.  In February 
2001, the claims file was transferred to the Columbia, South 
Carolina Regional Office (hereinafter referred to as the RO).  
In a November 2002 rating decision, the RO assigned a 10 
percent evaluation from August 31, 1992.  In March 2003 the 
Board denied entitlement to an increased rating for the 
internal scarring as a residual of a cesarean section. The 
Board subsequently developed a claim of entitlement to 
special monthly compensation for loss of use of a creative 
organ.  

Since then, the regulation authorizing the Board to develop 
evidence or to cure a procedural defect was invalidated.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In September 2003, the Board 
remanded the case to the RO for readjudication and issuance 
of a supplemental statement of the case (SSOC).  The RO 
readjudicated the case and issued an SSOC in January 2004.   


FINDINGS OF FACT

1.  Service connection is in effect for the residuals of two 
cesarean sections and laparotomy.

2.  The residuals of two cesarean sections and laparotomy 
have resulted in the loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for special monthly compensation for loss of a 
creative organ have been met.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. §§ 3.102, 3.350(a)(1) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)  
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has satisfied the notification requirements of the VCAA.  
In a rating decision, a statement of the case (SOC), and in a 
May 2002 letter to the veteran, the RO provided notice of the 
law and regulation concerning entitlement to special monthly 
compensation.  The decision below is favorable to the 
veteran.  Accordingly, the Board is satisfied that sufficient 
relevant evidence has been obtained, the veteran has been 
given notice of the evidence necessary to prevail and the 
division of responsibility for submitting such evidence, and 
that no further assistance is required to comply with the 
duty to assist.  38 U.S.C.A. § 5103A (West 2002).

Factual Background

In a January 1994 rating decision, the RO established service 
connection for residuals of a cesarean section and assigned a 
noncompensable rating for internal scarring under Diagnostic 
Code 7623.  The decision notes that inability to become 
pregnant arose after active service was not a proximate 
result of a service-connected cesarean section.  The decision 
notes that the veteran had a second pregnancy, which also 
resulted in a cesarean birth, after active service.

According to a May 2002 VA gynecology compensation and 
pension examination report, abdominal pain, bleeding, and the 
inadvisability of any further pregnancy could not be 
dissociated from the service-connected internal scarring.  
The examiner felt that some uterine damage could have 
occurred as a result of the service-connected internal 
scarring.  

According to an October 2002 VA gynecology compensation and 
pension examination report, a physician concluded that the 
veteran's abdominal pain was caused by adhesions due to the 
first cesarean section, rather than the second.  The 
rationale offered was that the surgery report of the second 
cesarean clearly notes that extensive adhesions from the 
first surgery were encountered at that time.  The diagnoses 
were postoperative complications including infection and 
dense adhesions; uterine fibroid disease; and hypertension.  

In July 2003, the VA physician who conducted the October 2002 
compensation and pension examination was asked to render an 
opinion whether the veteran had lost the use of a creative 
organ, that is, the uterus and reproductive system, because 
of complications of two cesareans.  

After reciting relevant medical history, the physician 
concluded that the damage caused by the prior cesareans, to 
include the internal scarring from the 1986 cesarean would 
preclude further pregnancy and that the veteran was correctly 
advised not to have a further pregnancy due to potential harm 
to her and her baby.  The physician noted that although a 
hysterectomy had not been performed, another pregnancy would 
be potentially life threatening, and another cesarean would 
potentially be even more difficult than the first two had 
been.  

Legal Analysis

Service connection is in effect for the residuals of two 
cesarean sections and laparotomy.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.

If a veteran, as the result of a service-connected 
disability, has suffered the loss of use of a creative organ 
he shall be awarded a statutory rate of special monthly 
compensation therefore.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350a.

When loss or loss of use of a creative organ resulted from 
wounds or other trauma sustained in service, or resulted from 
operations in service for the relief of other conditions, the 
creative organ becoming incidentally involved, the benefit 
may be granted.  38 C.F.R. § 3.350a(1)(ii) (2003).  

The Board also notes that the veteran's service-connected 
disability has been rated under 38 C.F.R. § 4.116, Diagnostic 
Code 7623.  Section 4.116 contains the following note:
Note 2: When evaluating any claim 
involving loss or loss of use of one or 
more creative organs or anatomical loss 
of one or both breasts, refer to § 3.350 
of this chapter to determine whether the 
veteran may be entitled to special 
monthly compensation.  Footnotes in the 
schedule indicate conditions which 
potentially establish entitlement to 
special monthly compensation; however, 
almost any condition in this section 
might, under certain circumstances, 
establish entitlement to special monthly 
compensation.

The Board notes that neither the statute nor the regulations 
governing special monthly compensation restrict entitlement 
to those cases presenting loss of use of the organ due to 
sterility or a complete loss of the organ due to 
hysterectomy.  "Loss of use" of the organ simply implies 
that the individual concerned cannot use it.  

The VA physician in July 2003 stated that although a 
hysterectomy had not been performed, the veteran must 
nevertheless avoid another pregnancy.  The physician stated 
that another pregnancy would be potentially life threatening 
to the appellant. As such, she has de facto loss the use of a 
creative organ.   Accordingly, special monthly compensation 
is warranted. 


ORDER

Entitlement to special monthly compensation for loss of use 
of a creative organ is granted subject to the law and 
regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



